     Case 4:20-cv-00335-O Document 33 Filed 04/15/21       Page 1 of 7 PageID 611



                     UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM,                          §
IASMIN FRIEDHEIM, and                      §
JF SOLUTIONS LTD.,                         §
     Plaintiffs/Counter-Defendants         §
                                           §
v.                                         §           Civil Action No. 4:20-cv-335
                                           §
THOMAS HOEBER and                          §
   Defendants/Counter-Plaintiffs           §
HÖEBER MEDIA, LLC,                         §
    Defendant/Intervenor                   §

             PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER

        COME NOW Plaintiffs in the instant case to seek stay of a deposition.

        Plaintiff asserts that a deposition unilaterally scheduled by Defendants has

placed Plaintiff Iasmin Friedheim in an untenable position with her work schedule.

Plaintiffs hereby seek the Court’s adjudication of the issue, and move for

withdrawal of Defendant’s deposition notice and ask that the parties be allowed to

reschedule the deposition of Iasmin Friedheim.

                        I.   FACTUAL BACKGROUND

1.      All parties previously agreed to depositions of Plaintiffs and mutually

scheduled them for April 14th and 17th, 2021.

2.      Due to pending changes in Plaintiff’s Petition, Defendant pulled the

deposition of Plaintiffs, and the parties agreed to reschedule.




No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                                  1
     Case 4:20-cv-00335-O Document 33 Filed 04/15/21      Page 2 of 7 PageID 612



3.      Defendants requested that Plaintiffs’ depositions be rescheduled for April 25

and 28 of 2021. Plaintiffs’ attorney, Warren Norred (the undersigned), responded

that he was open for the 28th but the 25th was not open and that he would check

with Plaintiffs regarding their availability. Norred then learned that Iasmin’s flight

schedule for April had been set and the 25th and 28th were unworkable for her.

Additionally, Iasmin’s schedule prevented her from appearing on April 30 th as

well. Norred proceeded to inform Casper, via email, that Plaintiffs were not

available on the 28th or the 25th.

4.      Casper unilaterally scheduled the depositions for the 28th and the 30th via

deposition notices served on April 9th.

5.      Presently, the deposition of Iasmin Friedheim is scheduled for April 28th.

6.      The deposition of JF Solutions, which will be represented by Joseph

Friedheim, is scheduled for April 30th.

7.      Iasmin Friedheim is a flight attendant and thus, she will not even be

physically present in the Northern District of Texas on the April 28 th when her

deposition is scheduled.

8.      The Declaration of Iasmin Friedheim follows post-signature so as to give

testimony to the facts stated above.

9.      The Declaration of Warren V. Norred follows post-signature so as to give

testimony of the facts stated above.



No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                                 2
  Case 4:20-cv-00335-O Document 33 Filed 04/15/21         Page 3 of 7 PageID 613



                   II.   ARGUMENT AND AUTHORITIES

10.   Under the Federal Rule of Civil Procedure 30(b)(1) parties must give

“reasonable notice” of a deposition. Courts must determine reasonability based on

each case’s circumstances. See Paul v. Winco Holdings, inc. 249 F.R.D. 643, 656

(D. Idaho 2008); 2:12-cv-00295, Fernandez v. Penske Truck Leasing Co., L.P.

2013 U.S. Dist. LEXIS 14786; 2013 WL 438669 (D. Nev. Feb. 1, 2013).

11.   Absent a protective order or an order staying the deposition, a party is

required to appear for a properly noticed deposition. See Anderson v. Air West, In.,

542 F.2d 1090, 1093 (9th Cir. 1976); see also Pioche Mines Consolidated, Inc. v.

Dolman, 333 F.2d 257, 269 (9th Cir. 1964).

12.   Due to the fact that Iasmin Friedheim receives her schedule on a monthly

basis it is very difficult for her to respond to scheduling changes within the span of

any given month.

13.   Iasmin Friedheim can and will schedule for dates in June. She is even

willing to work with opposing counsel to attempt to schedule a mutually agreeable

time in May if she can find a time, however requiring her deposition on the 30th of

April is unworkable and unduly burdensome.




No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                                3
   Case 4:20-cv-00335-O Document 33 Filed 04/15/21       Page 4 of 7 PageID 614



                                   III.     PRAYER

       Plaintiffs ask that the Court issue an order to resolve the party’s discovery

dispute by issuing a protective order striking Defendants’ notice of deposition to

Iasmin Friedheim and order the depositions to be rescheduled.

              /s/ Warren V. Norred
              Warren V. Norred, NORRED LAW, PLLC, State Bar No. 24045094
              515 E. Border Street; Arlington, TX 76010
              wnorred@norredlaw.com
              O: 817-704-3984 / F: 817-524-6686
              Attorney for Plaintiffs

DECLARATION OF WARREN V. NORRED – I, Warren Norred, pursuant to 28
USC § 1746 of the Federal Rules of Civil Procedure and 37 CFR § 2.20, declare
upon penalty of perjury on this April 14, 2021, that the facts alleged above
concerning my communications are true and correct.
                            /s/Warren V. Norred
                            Warren V. Norred

CERTIFICATE OF SERVICE - I certify that on April 15, 2021, the foregoing was
served via the Court’s ECF service to Brian Casper, counsel for Defendants.
                            /s/Warren V. Norred
                            Warren V. Norred

CERTIFICATE OF CONFERENCE - I certify that on April 14, 2021, I attempted
to confer on this issue. I had spoken and exchanged emails with Brian Casper,
counsel for Defendants several times before this as the Motion states.
                            /s/Warren V. Norred
                            Warren V. Norred
Exhibits:
1) Declaration of Iasmin Friedheim
2) Deposition Notice for Iasmin Friedheim
3) Deposition Notice for Joseph Friedheim




No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                              4
   Case 4:20-cv-00335-O Document 33 Filed 04/15/21       Page 5 of 7 PageID 615



                                     EXHIBIT 1
                           Declaration of Iasmin Friedheim
I, Iasmin Friedheim, pursuant to 28 USC § 1746 of the Federal Rules of Civil
Procedure and 37 CFR § 2.20, declare the following upon penalty of perjury:
I am scheduled to work on April 30 and 28 of 2021. I cannot simply decide not to
work those days. A true and correct schedule for this month is shown below.
Additionally, I am always attempting to pick up new shifts, so I am not available
for deposition on the days when I am not scheduled, because I always attempting
to get more shifts and the schedule may not reflect that yet.
I can ask for days off in June, but I cannot ask for days off in May at this time. I
am not opposed to a deposition in May, but I do not know what my schedule is in
May for another week or so.
I did specifically ask off for the original deposition dates that were to occur this
week, so I am not trying to escape my duties to participate in discovery.



Iasmin Freidheim




No. 4:20-cv-335, Motion for Protective Order, Exhibits
   Case 4:20-cv-00335-O Document 33 Filed 04/15/21       Page 6 of 7 PageID 616



                                     EXHIBIT 2
                        Deposition Notice of Iasmin Friedheim
                                   (First Page Only)




No. 4:20-cv-335, Motion for Protective Order, Exhibits
   Case 4:20-cv-00335-O Document 33 Filed 04/15/21       Page 7 of 7 PageID 617



                                    EXHIBIT 3
                        Deposition Notice of JF Solutions Ltd.
                                  (First Page Only)




No. 4:20-cv-335, Motion for Protective Order, Exhibits
